Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgements
This action is in reply to the Amendments/Response received on August 21, 2020.  
Claims 1-21 are currently pending.
Claims 1-21 been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1, 8, 15, the phrase “textual-product review information” render the claim vague and indefinite since there is a lack of antecedent basis in the claim. 
Regarding Claims 1, 8, 15, the limitation “a product” in line 9 renders the claim vague and indefinite if this is the same “product” of line 2 and further limitation that recitation, or if this is a distinct product.  As presently stated it is unclear what the limitation requires. 

Regarding Claims 1, 8, 15, the phrase “information associated with the plural textual product reviews” renders the claim vague and indefinite.  The term “associated with” is a relative term which renders the claim indefinite, since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction required.
Regarding Claims 1, 8, 15,, claim 1 sets forth “match at least one piece of textual product-review information for a product” however does not set forth what component or limitation this recitation is matched to rendering the claim vague and indefinite since it is unclear what this limitation requires. 
Regarding Claims 1, 8, 15, the phrase “the product-review information associated with plural textual product reviews” in lines 12-13 is indefinite since the recitation lacks antecedent basis in the claims. 
Regarding Claims 1, 8, 15, the phrase “filter, sort and search…based on the match and one or more rating parameters” renders the claim vague and indefinite since it is unclear to one of ordinary skill what is the metes and bounds of the claim from the recitation. 
Regarding Claims 1, 8, 15, the phrase “the filtered and combined” in line 18 renders the claim vague and indefinite since the previous recitation set forth in the claim for “filter, sort and search” and does not set forth a resulting “filtered” information; therefore as presently stated it is unclear what explicitly is required from this limitation.
Regarding Claims 1, 8, 15, the phrase “combined…. visual content” renders the claim vague and indefinite since the previous recitation required “visual content from user generated content images”  therefore it is unclear if this visual content is the previously recited visual content from user generated content images or distinct visual content. 

Regarding Claims 2, 9,  “…provide an association” renders the claim vague and indefinite since it is unclear what this requires.  
Regarding Claim 3, the phrase “match the at least one piece of product review information for the product” renders the claim vague and indefinite since it is unclear if this is the same and further limiting the previously recited “the at least one piece of textual product review information for a product” set forth in clm 1, line 9, or if this is a distinct matching of distinct information.  
Regarding Claims 6, 13, claim 6 recites “the published product-review information.”  This recitation lacks antecedent basis in the claims.
Regarding Claim 10, the phrase “matching the at least one product review information for the product” renders the claim vague and indefinite since it is unclear if this is the same and further limiting the previously recited “the at least one piece of textual product review information for a product” set forth in clm 1, line 9, or if this is a distinct matching of distinct information.  
Claims 2-7, 9-14 and 16-21 are rejected for their dependency.
The Examiner finds that because the claims are indefinite under 35 U.S.C. §112 2nd paragraph, it is impossible to properly construe claim scope at this time.  See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”).  However, in accordance with MPEP §2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within a least one of four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) that does not amount to significantly more than the judicial exception itself.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
For subject matter eligibility, the examiner’s burden is met by clearly articulating the reason(s) why the claimed invention is not eligible, for example by providing a reasoned rationale that identifies the judicial exception recited in the claim and explaining why they do not amount to significantly more than the exception. This rationale may rely, where appropriate, on the knowledge generally available to those in the art, on the case law precedent, on Applicant’s own disclosure, or on evidence.
The courts consider the determination of whether a claim is eligible to be a question of law. Accordingly, courts do not rely on evidence that a claimed concept is a judicial exception, and in most 
Analysis 
Step 1
In the instant case, Claim 1 is directed to a system that comprises a series of acts.
Step 2A (Part 1 of the Mayo Test)
(1) Providing groupings of subject matter that is considered an abstract idea; and (2) is the judicial exception is integrated into a practical application of that exception.
Determine whether Claim 1 is directed to a judicial exception. Elements of the abstract idea are highlighted in bold:  receive product review information associated with plural reviews, match at least one piece of product review information; filter, sort and search the product review information; combine and publish the filtered product review information for the product and generate a display representation of the published product review information on an output interface for providing recommendations for the product.
For comparison with rejected Claim 1, the following is extracted from Prism Technologies LLC v. T-Mobile USA, INC. June 23, 2017, United States Court of Appeals for the Federal Court:
Patent eligibility under 35 U.S.C. § 101 is an issue of law reviewed de novo. Accenture Glob. Servs., GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1340-41 (Fed. Cir. 2013). To determine patent eligibility, we apply two-step process under Alice Corp. Party v. CLS Bank International, 134 S. Ct. 2347, 2355 (2014). See also Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1257 (Fed. Cir. 2016) (referring to step one as the “abstract idea” step and step two as the “inventive concept” step). We review denial of JMOL motions under regional circuit law—here, the Eighth Circuit. See Revolution Eyewear, Inc. v. Aspex Eyewear, Inc., 563 F.3d 1358, 1370 (Fed. Cir. 2009). The Eighth Circuit reviews a district court’s denial of a motion for JMOL de novo. See Walsh v. Nat’l Comput. Sys., Inc., 332 F.3d 1150, 1158 (8th Cir. 2003).
US Patent 8,127,345 in-suit:

receiving, at the at least one authentication server from at least one access server, identity data associated with at least one client computer device, the identity data forwarded to the at least one access server from the at least one client computer device with a request from the at least one client computer device for the protected computer resources;
authenticating, by the at least one authentication server, the identity data received from the at least one access server, the identity data being stored in the at least one authentication server;
authorizing, by the at least one authentication server, the at least one client computer device to receive at least a portion of the protected computer resources requested by the at least one client computer device, based on data associated with the requested protected computer resources stored in at least one database associated with the at least one authentication server; and permitting access, by the at least one authentication server, to the at least the portion of the protected computer resources upon successfully authenticating the identity data and upon successfully authorizing the at least one client computer device.
On cross-appeal, T-Mobile argues that the asserted claims recite ineligible subject matter because they:(1) are directed to the abstract idea of controlling access to resources; and (2) are non-inventive because they recite generic computer hardware running generic computer software that performs the abstract functions routine to the process of restricting access. We agree.
Under step one, the district court properly concluded that the asserted claims are directed to the abstract idea of “providing restricted access to resources.” J.A. 32. Although Prism contends that these claims cover a concrete, specific solution to a real-world problem, it does not proffer a persuasive argument in support of this conclusion. As T-Mobile correctly observes, the asserted claims are directed to an abstract process that includes: (1) receiving identity data from a device with a request for access to resources; (2) confirming the authenticity of the identity data associated with that device; (3) determining whether the device identified is authorized to access the resources requested; and (4) if authorized, permitting access to the requested resources. See Cross-Appellant’s Principal & Resp. Br. 57-59 (“T-Mobile Response”) (providing various pre-computer-age corollaries for which humans similarly restrict and provide access to resources). The patents-in-suit thus are directed to the abstract idea of “providing restricted access to resources.” See In re TLI Communications LLC Patent Litig., 823 F.3d 607, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367 (Fed. Cir. 2015).
The limitation of match at least one review information; filter, sort and search the review information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by at least one processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by at least one processor” language, “match, filter, sort and search” in the context of this claim encompasses the user match, filter, sort and search. Similarly, the limitation of filter, publish, generate, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “filter” in the context of this claim encompasses the user thinking to filter the review, and generate and write the review information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the group a – mathematical calculations, and group b – certain methods of human activity (commercial interactions including marketing and sales activities) of abstract ideas (see 2019 PEG). Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform all of the steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of filter, sort and search information based on a match) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) 
Step 2B (Part 2 of the Mayo Test)
A full analysis is required rather than a streamlined analysis because, as determined by Step 2A, Claim 1 is drawn to an abstract idea.
Continuing with Prism Technologies: Turning to step two, the district court concluded that the asserted claims “include inventive concepts to ensure that [the] patents in practice are more than just patents on restricting access to resources” because they “modify the way the Internet functions to provide secure access over a protected computer resource.” J.A. 34. Here, the district court erred. The asserted claims merely recite a host of elements that are indisputably generic computer components. See’345 patent col. 34 II. 17-42 (claim 1) (requiring an “authentication server,” “access server,” “Internet Protocol network,” “client computer device,” and “database”). Shifting the focus away from these generic components, Prism points to the recited “identity data” (such as a hardware identifier), the inclusion of which, it contends, “represents a specific and novel solution to a real problem and provides real benefits.” Appellant’s Reply & Cross-Appeal Resp. Br. 24. According to Prism, by combining these components with hardware identity data, the asserted claims “yield a novel, effective solution to real-world problems, which industry came to adopt several years after Prism’s inventions.” Id. at 50. But this does not rise to the level of an inventive concept.
The patents-in-suit themselves demonstrate the conventional nature of these hardware identifiers. See, e.g.’345 patent col. 19 II. 5-29 (citing third-party conventional identifiers). And there is no indication that their inclusion produces “a result that overrides the routine and conventional” use of this known feature. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). Viewed Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). Because these claims fail step two as well, we conclude that they recite patent-ineligible subject matter under §101.
In TLI Communications, LLC v. AVAutomotive LLC et al., TLI Communications alleged that the defendants infringed a patent related to a method and system for taking, transmitting, and organizing digital images. The district court dismissed the complaint after concluding that the patent-in-suit failed to claim patent-eligible subject matter under 35 USC 101. The US Court of Appeals for the Federal Circuit agreed with the district court that the patent-in-suit claimed no more than the abstract idea of classifying and storing digital images in an organized manner.
In TLI, the court found the following among other things:
Recited physical components merely provide a generic environment in which to carry out the abstract idea of classifying and storing digital images in an organized manner.
The claims are not directed to a specific improvement to computer functionality.
The specification does not describe a new telephone, a new server, or a new physical combination of the two.
The claims are not directed to a solution to a technical problem, nor do the claims attempt to solve “a challenge particular to the Internet," and therefore DDR Holdings has no applicability. Nothing in the instant claims results in merging two different web environments into a single display while preserving the look and feel of each web environment.
In comparison with TLI Communications:
Claim 1 recites/implies physical components that merely provide a generic environment in which to carry out the abstract idea, 
Claim 1 is not directed to a specific improvement to machine (server or client) functionality.
The instant specification and drawings do not describe a new client machine, a new server, or a new physical combination of the two. 
Claim 1 is not directed to a solution to a technical problem, nor does it attempt to solve “a challenge particular to the Internet."
Drawing further on TLI Communications, the federal court:
Found that the claims failed to recite any elements that individually or as an ordered combination transform the abstract idea of classifying and storing digital images in an organized manner into a patent-eligible application of that idea.
Noted that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “well-understood, routine, conventional activities previously known in the industry, o Determined the telephone unit behaves as expected, o Found the server fails to add an inventive concept because it is simply a generic computer that "administers" digital images using a known "arbitrary data bank system."
Concluded, in sum, the recited physical components behave exactly as expected according to their ordinary user.
In comparison with TLI Communications:
Claim 1 fails to recite any elements that individually or as an ordered combination transform the abstract idea into a patent-eligible application of that idea.
Claim 1 relies on recitation of concrete, tangible components that are insufficient to confer patent eligibility to an otherwise abstract idea, 
The system in Claim 1 behave as expected.
Likewise the system (computing device processor) fails to add an inventive concept because it is simply a generic computer that "administers" processes, 
In sum, the recited physical components behave exactly as expected according to their ordinary use.
The instant specification makes clear that the recited physical components provide a generic environment in which to carry out the abstract idea. Each step of the instant claim, when taken alone, is executed in a manner routinely and conventionally expected of these elements. Additionally, while a more explicit abstract idea styled as a process or machine may overcome the prior art on record, a more detailed abstract idea is still an abstract idea. Likewise, a more detailed generic computing system is still a generic computing system.
The instant claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.

Preemption
Analysis for Parts 1 and 2 of the Mayo test as described above satisfies preemption.
Conclusion
Accordingly, the examiner concludes that there are no meaningful limitations in Claim 1 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the steps when each is taken alone. That is, the steps involved in the recited process undertake their roles in performance of their activities according to their generic functionalities which are well-understood, routine and conventional. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry.

To summarize:
Claim 1 is directed to an abstract idea.
Claim 1, under the broadest reasonable interpretation, does not recite a practical application of the abstract idea.
Claim 1 uses general purpose technology executing in a routine and conventional manner. The instant invention uses conventional operating systems, computers/servers, devices and memory and networks.
Claim 1 does not impart an improvement to another technology or technical field.
Claim 1 does not move beyond a general link of the use of an abstract idea to a particular technological environment.
While Claim 1 provides a useful purpose in the arts, the claim does not solve a technical problem.
The analysis of Claim 1 applies to all statutory categories of the Applicant’s claimed invention. As such, the presentment of Claim 1 otherwise styled as a process, machine or manufacture (claims, 8, 15), for example, would be subject to the same analysis and rejection.
The presentment of dependent claims 2-7, 9-14, 16-21 otherwise styled as a method, machine or manufacture, for example, is subject to the same analysis and rejection.
Reference: MPEP 2106; 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over AKPALA (us 2016/0253719) in view of Chang et al. (US 10,121,171) (“Chang”).
1. Akpala discloses a system for providing recommendations for a product comprising: at least one non-transitory memory configured to store computer program code instructions; and at least one processor configured to execute the computer program code instructions (fig. 16) to: receive product review information associated with plural product reviews from a product rating service or other textual content from various sources (receive user feedback, 510, figs. 5, 9; provide reviews, [0046]); 
match at least one piece of textual-product review information for a product form the textual-product review information associated with the plural textual product reviews or other textual content (fig. 10; analyze the user data to generate preprogrammed comments for review of items, [0028] analyze user feedback as well as additional information such as item information  and provide a recommendation to comment generator, [0047]); 
filter, sort and search the product review information associated with plural textual product reviews or other textual content based on the matching and one or more rating parameters (refine the reviews, [0028]; dynamically create comments for a review based on the recommendation from the received four star rating for the item, item attributes may be automatically generated by parsing [0047-0054]);  publish the filtered product review information for the product in numerous gallery tile layouts (comments are displayed to the user for selecting and posting, [0058]; image galleries are presented to potential buyers, [0039]) ; and generate a display representation of the published product review information on an output interface (display comments to the user, fig. 5)  
Akpala does not explicitly disclose:

Chang teaches a combining a product image or user generated image with the textual product review (see fig. 3Ac, 3E, 399, enter star rating, enter comments, attach video clip; image of frame 396 (C13, L20-35;, generated display of published information, 320, for providing recommendations for the product, 322, (figs, 3, 5; C11, L10-C12, L18).
It would have been obvious to one of ordinary skill in the art at the time of the filing to expand the  of Akpala to include combining image and text reviews and an output interface publishes recommendations for the product as taught by Chang.  One of ordinary skill in the art at the time of the filing would have been motivated to expand the  of Akpala in this way since such a modification would have merely united elements of the prior art with no change to their respective functions thereby offering predictable results including improved interface of text and image review with formatting of the interface to output the received ratings and comments to improve product comparison for interactive retail shopping.
As per claim 1, applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2103 II C: “Language that suggest or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.”; and In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006). Further, “as a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.” In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006) (where the Federal Circuit affirmed the Board’s claim construction of “further including that said wall may be smooth, corrugated, or profiled with increased dimensional proportions as pipe size is increased” since “this additional content did not narrow the scope of the claim because these limitations are stated in the permissive form ‘may.’”). In the instant case, Applicant uses the optional term or phrase “or” in claim 1 wherein “or …” suggests or makes optional but does not require 

2. The system of claim 1, wherein the processor is further configured to provide an association between a catalog of the product and the rating service (identify the item is a digital camera and then retrieve a list of common attributes of digital camera, list attributes of the item; comments generated for the relevant attributes, [0056-0057]).

3. The system of claim 1, wherein the processor is further configured to automatically match the at least one piece of product review information for the product review information (determine relevant attributes of item, 530; generate comments for relevant attributes based on user feedback, 540).

4. The system of claim 1, wherein the one or more rating parameters comprise at least one of a star rating, and a manual rating (fig. 9, star rating, 902; star rating, user feedback, [0055]).

5. The system of claim 1, wherein generating a display representation of the published product review information on an output interface (Akpala, provide various graphical user interface, [0085]; output components, display, [0093] support presentation and manipulation of various media formats and render graphic content on a display, [0084]) further comprises configuring one or more of a color (Chang, various colors, C3, L45-67), a font size, star size, a display density, a display scheme, a display opacity, a display size, and the option to show or hide product review titles for the published product 

6. The system of claim 1, wherein the published product review information comprises text information and graphic information (Akpala, graphic content, [0084]) (Chang, fig. 3B displays graphic and text information; display graphically, textually, C3, L45-46)

7. The system of claim 6, wherein the graphic information comprises one or more photos associated with the product.
CLAIMS 8-21:  
Claims 8-21 are directed to an interactive retail method and medium.  
Claims 8-21 recite the same or similar limitations as those addressed above for claims 1-7.  Claims 8-21 are therefore rejected for the same reasons as set forth above for claims 1-7.


Response to Arguments
Applicant’s arguments with regarding the 112 rejections have been considered and are persuasive the 112 rejections of the claims were withdrawn.  However, the claims present new issues under 112 and therefore are presently rejected under 112(b).
Applicant’s arguments regarding 101 have been fully considered and are not persuasive, the 101 rejection is maintained.  Examiner incorporates the rejection and analysis above.  The claims are directed to conditional filtering of content which is an abstract idea.  The claimed “system” does not set forth an technological improvement to a system, but rather utilizes a generic processor to sort textual information.  The claims set forth an abstract idea as detailed in the 2019 PEG without practical application and even considered as an ordered combination does not provide more than the abstract idea.  Applicant’s arguments have been fully considered and are not persuasive. 
In response to Applicant’s 103 arguments, these have been fully considered and are not persuasive.  The prior art of record discloses the claimed invention as interpreted by the Examiner.  The cited art of Akpala and Chang disclosed comments, ratings, filtering and matching comments for products and combining textual and image review information to publish a recommendation for a product.  The cited art in combination teaches the claimed limitations. 
In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's arguments, the recitation electronic has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  The claims as interpreted by the Examiner are taught by the cited art. 
Applicant’s 103 arguments have been fully considered and are not persuasive. 

Conclusion
The prior art made of record which is considered pertinent to Applicants’ disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”)  Unless expressly noted otherwise by the Examiner, all documents listed on the PTO-892 are cited in their entirety.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS W CASEY whose telephone number is (571)270-7784.  The examiner can normally be reached on Monday - Thursday, 7.30-5.00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS W. CASEY
Primary Examiner
Art Unit 3684



/ALEXIS M CASEY/               Primary Examiner, Art Unit 3684